COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-06-175-CR

                                                 



KELLY EUGENE SCHMALTZ	          					APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM THE 90
TH
 DISTRICT 
COURT OF YOUNG COUNTY



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered “Appellant’s Motion To Withdraw Appeal.”  The motion complies with rule 42.2(a) of the rules of appellate procedure. 
Tex. R.
 
App
. P. 42.2(a).  No decision of this court having been delivered before we received this motion, we grant the motion and dismiss the appeal. 
 See 
Tex. R. App. P.
 42.2 (a), 43.2(f). 																															PER CURIAM



PANEL D:	
WALKER, J.; CAYCE, C.J.; and MCCOY
, J.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: August 3, 2006							

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.